DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 11, filed October 5, 2021, with respect to the title have been fully considered and are persuasive.  The objection of July 8, 2021 has been withdrawn. 
Applicant's arguments filed October 5, 2021 have been fully considered but they are not persuasive.	Regarding Claim 1, applicant asserts that the amendment requiring “a first gate electrode… and a second gate electrode… are disposed between adjacent insulating layers” is not taught by Kanamori as there is no word liner 145 between adjacent 120s.  However, under broadest reasonable interpretation (BRI) 1st and 2nd 140s can be shown to be between 120s labeled ins1 and ins2 since adjacent does not limit the insulation layers to be immediately adjacent insulating layers.	Furthermore, applicant asserts Lai does not teach this amendment as multiple layers of 19 are not between adjacent 18.  However, under BRI E1 and E2 can be shown to be between 18s labeled ins1 and ins2 since adjacent does not limit the insulation layers to be immediately adjacent.	Applicant asserts Claims 13 and amended 18 are not taught and examiner asserts these arguments are not persuasive for similar reasons as above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanamori (US 2015/0380431).
	Claim 1, Kanamori discloses (Fig. 2A-2C, see annotated Fig. 2A) a semiconductor device comprising: 	a channel structure (130/124, channel structures/tunnel insulating patterns, Para [0017], Para [0027]) arranged on (130/124 is on 110) a substrate (110, substrate, Para [0019]) and extending in a first direction perpendicular to a top surface of the substrate (130/124 extends vertically perpendicular to top surface of 110), the channel structure comprising a channel layer (130 comprises 131, channel active pattern, Para [0032]) and a gate insulating layer (124, tunnel insulating patterns, Para [0027]); 	a plurality of insulating layers (120, dielectric patterns, Para [0017]) arranged on the substrate and surrounding the channel structure (120 is on 110 and surrounds 130/124), the plurality of insulating layers spaced apart from each other in the first direction (120s are spaced apart from each other in vertical direction); 	a plurality of first gate electrodes (1st, 140, word lines, Para [0017]) surrounding the channel structure (1st surround 130/124); and 	a plurality of second gate electrodes (2nd, 140, word lines, Para [0017])) surrounding the channel structure (2nd surround 130/124), wherein: 	a first gate electrode (top 1st), among the plurality of first gate electrodes (plurality of 1st), and a second gate electrode (top 2nd), among the plurality of second gate electrodes (plurality of 2nd ), are disposed between (top 1st and 2nd  are disposed between ins1 and ins2) adjacent insulating layers (Under BRI ins1 and ins2 can be considered adjacent 120s in vertical direction) among the plurality of 120), and the first gate electrode and the second gate electrode are spaced apart along the first direction (top 1st and 2nd are spaced apparat from each other in vertical direction).	
    PNG
    media_image1.png
    922
    1011
    media_image1.png
    Greyscale
	Claim 2, Kanamori discloses (Figs. 2A-2C, see annotated Fig. 2A above) the semiconductor device of claim 1, wherein between (170/180 is between adjacent 120s) the adjacent insulating layers is further arranged a cover insulating layer (170/180, isolation patterns/air gaps, Para [0017]) structure disposed between the first gate electrode and the second gate electrode (170/180 is between 1st and 2nd), the cover insulating layer structure comprising an air space (180, air gap, Para [0017]), and the first 1st, 170/180, and 2nd are sequentially arranged in vertical direction).	Claim 11, Kanamori discloses (Figs. 2A-2C, see annotated Fig. 2A above) the semiconductor device of claim 1, wherein each of the plurality of first gate electrodes (1st) comprises a first conductive barrier layer (142, conductive barrier pattern, Para [022]) and a first metal layer (143, word line electrode can be tungsten, Para [0022] – [0023]) that are sequentially arranged on top surfaces of lower insulating layers from among respective pairs of the adjacent insulating layers (142 and 143 are sequentially arranged on top surfaces of 121 pairs as seen in Fig. 2B), and 	each of the plurality of second gate electrodes (2nd)  comprises a second conductive barrier layer and a second metal layer that are sequentially arranged (142/143 are sequentially arranged on bottom surfaces of 121 pairs) on bottom surfaces of upper insulating layers from among the respective pairs of the adjacent insulating layers, 	and between each pair of a first gate electrode from among the plurality of first gate electrodes and a second gate electrode from among the plurality of second gate electrodes (170/180 would be between pairs of 1st and 2nd) are disposed respective cover insulating layers (170/180, isolation patterns/air gaps, Para [0017])  having sidewalls recessed inwardly with respect to sidewalls of the plurality of insulating layers (sidewalls of 170/180 recessed inwardly with respect to sidewalls of 121).	Claim 13, Kanamori discloses (Fig. 2A-2C, see annotated Fig. 2A below) a semiconductor device comprising: 	a channel structure (130/124, channel structures/tunnel insulating patterns, Para [0017], Para [0027])  arranged on (130/124 is on 110) a substrate (110, substrate, Para [0019]) and extending in a first direction perpendicular to a top surface of the substrate (130/124 extends vertically perpendicular to top surface of 110), the channel structure comprising a channel layer (130 comprises 131, channel 124, tunnel insulating patterns, Para [0027]);	a plurality of insulating layers (120, dielectric patterns, Para [0017]) arranged on the substrate and surrounding the channel structure (120 is on 110 and surrounds 130/124), the plurality of insulating layers spaced apart from each other in the first direction (120s are spaced apart from each other in vertical direction);	a plurality of pairs of gate electrodes (1st and 2nd pairs, 140, word lines, Para [0017]) respectively arranged between adjacent insulating layers (under BRI ins1 and ins2 are considered adjacent to one another) from among the plurality of insulating layers (1st and 2nd pairs arranged between adjacent 120s labeled ins1 and ins2), each of the pairs of gate electrodes comprising a first gate electrode and a second gate electrode spaced apart from each other (1st and 2nd pairs comprise 1st and 2nd separated from each other); and 	cover insulating layer structures  (170/180, isolation patterns/air gaps, Para [0017]) surrounding the channel structure between the first gate electrode and the second gate electrode of each of the plurality of pairs of gate electrodes (170/180 surround 130/124 between 1st and 2nd), the cover insulating layer structures covering edge portions of the plurality of pairs of gate electrodes (170 covers edge portions of 1st and 2nd).	

    PNG
    media_image1.png
    922
    1011
    media_image1.png
    Greyscale
	Claim 14, Kanamori discloses (Fig. 2A-2C, see annotated Fig. 2A above) the semiconductor device of claim 13, wherein between each pair of the adjacent insulating layers are sequentially arranged in the first direction a first gate electrode from among the plurality of pairs of gate electrodes, a cover insulating layer structure from among the cover insulating layer structures, and a second gate electrode from among the plurality of pairs of gate electrodes (each pair of 120 are arranged sequentially in vertical direction with 1st, 170/180, and 2nd).	Claim 15, Kanamori discloses (Fig. 2A-2C, see annotated Fig. 2A above) the semiconductor device of claim 13, wherein: 1st) comprises a first conductive barrier layer (142, conductive barrier pattern, Para [0222]) and a first metal layer (143, word line electrode can be tungsten, Para [0022] – [0023]) that are sequentially arranged on a top surface of a lower insulating layer from among the adjacent insulating layers (142 and 143 are sequentially arranged on top surfaces of lower adjacent 121 as seen in Fig. 2B), and the second gate electrode (2nd) comprises a second conductive barrier layer (142) and a second metal layer (143) that are sequentially arranged on a bottom surface an upper insulating layer from among the adjacent insulating layers (142 and 143 are sequentially arranged on bottom surfaces of upper adjacent 121 as seen in Fig. 2B).	Claim 16, Kanamori discloses (Fig. 2A-2C, see annotated Fig. 2C below) the semiconductor device of claim 13, wherein the cover insulating layer structures (170/180) comprise:	a first cover insulating layer (under broadest reasonable interpretation, C1 of 170 is considered first cover insulating layer, isolation patterns, Para [0017]) surrounding a portion of a sidewall of the channel structure between the first gate electrode and the second gate electrode (C1 surrounds portion of sidewall of 130/124 between 1st and 2nd); 	a second cover insulating layer (under broadest reasonable interpretation, C2 of 170 is considered second cover insulating layer, isolation patterns, Para [0017]) arranged as surrounding an edge portion of the first gate electrode and an edge portion of the second gate electrode both adjacent to a word line cut region (C2 surrounds edge portions of 1st and 2nd adjacent a word line cut region) ; and 	the air space disposed between the first cover insulating layer and the second cover insulating layer (180 is between C1 and C2).	
    PNG
    media_image2.png
    548
    815
    media_image2.png
    Greyscale
	Claim 17, Kanamori discloses (Fig. 2A-2C, see annotated Fig. 2C above) the semiconductor device of claim 13, wherein the second cover insulating 29SEC.4568layer covers edge portions of the adjacent insulating layers that are adjacent to the word line cut region (C2 covers top and bottom edge portions of adjacent 120s in a word line cut region).	Claim 18, Kanamori discloses (Fig. 2A-2C, see annotated Fig. 2A below) a semiconductor device comprising: 	a channel structure (130/124, channel structures/tunnel insulating patterns, Para [0017], [0027]) arranged on (130/124 is on 110) a substrate (110, substrate, Para [0019])  and extending in a first direction perpendicular to a top surface of the substrate (130/124 extends vertically perpendicular to top surface of 110), the channel structure comprising a channel layer (130 comprises 131, channel active pattern, Para [0032]) and a gate insulating layer (124, tunnel insulating patterns, Para [0027]);	a plurality of insulating layers (120, dielectric patterns, Para [0017]) arranged on the substrate 120 is on 110 and surrounds 130/124), the plurality of insulating layers spaced apart from each other in the first direction (120s are spaced apart from each other in vertical direction);	a plurality of first gate electrodes (1st, 140, word lines, Para [0017])  surrounding the channel structure (1st surround 130/124); and 	a plurality of second gate electrodes (2nd, 140, word lines, Para [0017]) surrounding the channel structure (2nd surround 130/124), wherein: 	a first gate electrode (top 1st), among the plurality of first gate electrodes (plurality of 1st), and a second gate electrode (top 2nd), among the plurality of second gate electrodes (plurality of 2nd ), are disposed between (top 1st and 2nd  are disposed between ins1 and ins2) adjacent insulating layers (Under BRI ins1 and ins2 can be considered adjacent 120s in vertical direction) among the plurality of insulating layers (120), the first gate electrode and the second gate electrode are spaced apart along the first direction (top 1st and 2nd are spaced apart from each other in vertical direction), and an air space (180, air gaps, Para [0017]) is disposed between the first gate electrode and the second gate electrode (180 is disposed between top 1st and 2nd).		
    PNG
    media_image1.png
    922
    1011
    media_image1.png
    Greyscale
	Claim 19, Kanamori discloses (Figs. 2A-2C, see annotated Fig. 2A above) the semiconductor device of claim 18, wherein: 	the first gate electrode (1st) comprises a first conductive barrier layer (142, conductive barrier pattern, Para [022]) and a first metal layer (143, word line electrode can be tungsten, Para [0022] – [0023])  that are sequentially arranged on a top surface of a lower insulating layer from among the adjacent insulating layers (142/143 of 1st are sequentially arranged on top surface of lower 120 from plurality of 120s), 	the second gate electrode (2nd)  comprises a second conductive barrier layer (142, conductive 143, word line electrode can be tungsten, Para [0022] – [0023])  that are sequentially arranged on a bottom surface of an upper insulating layer from among the adjacent insulating layers (142/143 of 2nd are sequentially arranged on bottom surface of upper 120of plurality of 120s), 	a sidewall of the first gate electrode adjacent to a word line cut region is recessed inwardly with respect to sidewalls of the plurality of insulating layers adjacent to the word line cut region (sidewall of 1st in a word line cut region is recessed inwardly with respect to 120 in same cut region), and 	a sidewall of the second gate electrode adjacent to the word line cut region is recessed inwardly with respect to the sidewalls of the plurality of insulating layers (sidewall of 2nd in a word line cut region is recessed inwardly with respect to 120 in same cut region).	Claim 20, Kanamori discloses (Figs. 2A-2C, see annotated Fig. 2C below) the semiconductor device of claim 18, wherein between the adjacent insulating layers (120s) is further arranged a cover insulating layer structure (C1/180/C2, hereinafter “cover”) disposed between the first gate electrode and the second gate electrode (cover between 1st and 2nd),  and	the cover insulating layer structure comprising an air space (cover comprises 180), the cover insulating layer structure comprising: 	a first cover insulating layer (under broadest reasonable interpretation, C1 of 170 is considered first cover insulating layer, isolation patterns, Para [0017]) surrounding a portion of a sidewall of the channel structure between the first gate electrode and the second gate electrode (C1 surrounds portion of sidewall of 130/124 between 1st and 2nd); 	a second cover insulating layer (under broadest reasonable interpretation, C2 of 170 is considered second cover insulating layer, isolation patterns, Para [0017]) arranged as surrounding an edge portion of the first gate electrode and an edge portion of the second gate electrode both adjacent to a word line cut region (C2 surrounds edge portions of 1st and 2nd adjacent a word line cut region) ; and 180 is between C1 and C2).	
    PNG
    media_image2.png
    548
    815
    media_image2.png
    Greyscale
	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (US Pat. No. 10,141,221).	Claim 1, Lai discloses (annotated Fig. 8A, 8B below) a semiconductor device comprising: 	a channel structure (131/132/133, charge trapping layer/channel layer/dielectric medium, Col. 3, lines: 44-60, hereinafter “channel”) arranged on (channel on 10) a substrate (10, substrate, Col. 3, lines: 37-42) and extending in a first direction perpendicular to a top surface of the substrate (channel extends in Z-direction perpendicular to top surface of 10), the channel structure comprising a channel layer (132, polysilicon channel layer, Col. 3, lines: 44-60) and a gate insulating layer (131, ONO layer, Col. 3, lines: 44-60); 113/114, bottom oxide layer/top oxide layer, Col. 3, lines: 30-35) arranged on the substrate and surrounding the channel structure (113/114 arranged on 10 and surrounds channel), the plurality of insulating layers spaced apart from each other in the first direction (113 is spaced apart from 114 in Z-direction); 	a plurality of first gate electrodes (1st, 19, conductive layers function as word lines, Col. 5, lines: 41-55) surrounding the channel structure (1st surrounds channel); and 	a plurality of second gate electrodes (2nd, 19, conductive layers function as word lines, Col. 5, lines: 41-55) surrounding the channel structure (2nd surrounds channel), wherein: 	a first gate electrode (E1), among the plurality of first gate electrodes (1st), and a second gate electrode (E2), among the plurality of second gate electrodes (2nd), are disposed between adjacent insulating layers (under BRI ins1 and ins2 are adjacent in the vertical direction) among the plurality of insulating layers (E1 and E2 are disposed between ins1 and ins2), and the first gate electrode and the second gate electrode are spaced apart along the first direction (E1 and E2 are spaced apart along the vertical direction).	
    PNG
    media_image3.png
    727
    893
    media_image3.png
    Greyscale

	Claim 2, Lai discloses (see annotated Fig. 8A, 8B above) the semiconductor device of claim 1, wherein between the adjacent insulating layers (18, is between 113/114) is further arranged a cover insulating layer structure (18, oxide layers, Col. 5, lines: 1-15)  disposed between the first gate electrode and the second gate electrode (18 is between E1 and E2), the cover insulating layer structure comprising an air space (air gaps not labeled formed inside 18, Col. 5, lines: 23-32, hereinafter “air”), and 	the first gate electrode, a portion of the cover insulating layer structure, and the second gate electrode are sequentially arranged in the first direction (E1, 18, and E2 are sequentially arranged in Z-direction).Claim 3, Lai discloses (see annotated Fig. 8A, 8B above) the semiconductor device of claim 2, wherein the cover insulating layer (18) structure comprises: 	a first cover insulating layer (c1) surrounding a portion of a sidewall of the channel structure between the first gate electrode and the second gate electrode (c1 surrounds left sidewall of channel between E1 and E2); 	a second cover insulating layer (c2) arranged as surrounding an edge portion of the first gate electrode and an edge portion of the second gate electrode (c2 surrounds edge portions of E1 and E2) both adjacent (portions of E1 and E2 are adjacent 162) to a word line cut region (162, linear space, Col. 4, lines: 18-34), and between the first gate electrode and the second gate electrode (c2 between E1 and E2); and 	the air space disposed between the first cover insulating layer and the second cover insulating layer (under broadest reasonable interpretation (BRI) air are between portions of c1 and c2).	Claim 4, Lai discloses (see annotated Fig. 8A, 8B above) the semiconductor device of claim 3, wherein: 	the first gate electrode (E1) 26SEC.4568comprises a first conductive barrier layer (E1 comprises 192, TiN layer, Col. 5, lines: 60-67) and a first metal layer (E1 comprises 193, tungsten layer, Col. 6, lines: 1-5) that are sequentially arranged on a top surface of a lower insulating layer from among the adjacent insulating layers (192 and 193 of E1 are sequentially arranged on a top surface of 113), and 	the second gate electrode (E2) comprises a second conductive barrier layer (E2 comprises 192, TiN layer, Col. 5, lines: 60-67)  and a second metal layer (E2 comprises 193, tungsten layer, Col. 6, lines: 1-5)  that are sequentially arranged on a bottom surface of an upper insulating layer from among the adjacent insulating layers (192 and 193 of E2 are sequentially arranged on a bottom surface of 114).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US Pat. No. 10,141,221) in view of Yoshimizu (US 2017/0098659).	Claim 7, Lai discloses the semiconductor device of claim 3, wherein: 	the gate insulating layer surrounds an outer wall of the channel layer and extends in the first direction (131 surrounds outer wall of channel in Z-direction), and the gate insulating layer comprises a sidewall (131 has sidewall). 	Lai does not explicitly disclose a plurality of first protrusions formed on the sidewall of the gate insulating layer and protruding outwardly.	However, Yoshimizu discloses (Figs. 25A-25B) first protrusions (each 33 has unlabeled protrusions that extend toward 44, hereinafter “protrusion”) formed on the sidewall (protrusion formed on sidewall of 33) of the gate insulating layer (33/32, blocking insulating film/charge storage film, Para [0033]) and protruding outwardly (protrusion protrude outwardly away from channel).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the insulating film of Yoshimizu with protrusions to the insulating film of Lai as it helps prevent diffusion of elements (Yoshimizu, Para [0146]).	Claim 8, Lai in view of Yoshimizu discloses the semiconductor device of claim 7, wherein the first protrusions protrude outwardly to be surrounded by the first cover insulating layer disposed between respective pairs of the adjacent insulating layers (protrusion of Yoshimizu would be laterally surrounded by c1 between 113 and 114 of Lai).Claim 9, Lai in view of Yoshimizu discloses the semiconductor device of claim 7.	Yoshimizu discloses (Figs. 25A-25B) wherein: 	the gate insulating layer comprises a plurality of second protrusions (as shown in Fig. 23 33 would have corresponding opposite protrusions, hereinafter “p2”) formed on the sidewall of the gate insulating layer and protruding outwardly (p2 would protrude outwardly opposite of protrusion), and 	the second protrusions respectively protrude outwardly to be surrounded by one of the plurality of first gate electrodes and the plurality of second gate electrodes (Fig. 25A/25B, p2 is vertically surrounded by electrode layers 70 which correspond to 1st and 2nd of Lai, Para [0150]).	Claim 10, Lai in view of Yoshimizu discloses the semiconductor device of claim 9.	Yoshimizu discloses (Fig. 25A/25B) wherein the gate insulating layer (32/33) comprises a charge storage layer (32, charge storage film, Para [0121], and the charge storage layer is arranged inside the plurality of second protrusions (32 is shown inside p2 or protrusion in Figs. 25B).

Allowable Subject Matter
Claims 5- objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.